[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM ON PLAINTIFF'S MOTION TO CLARIFY, POST JUDGMENT DATED JUNE 17, 1998
The Plaintiff claims in her motion to clarify that the Court was in error in that portion of its memorandum of decision dated June 9, 1998 on page 14 in directing that
"The Plaintiff and the Defendant shall share equally one-half to each as to
a. Any funds remaining in Liberty Savings Bank either savings or checking."
In structuring the memorandum of decision of June 9, 1998, reference being made to the Plaintiff's financial affidavit of May 27, 1998, which in category D noted two bank accounts, to wit, Liberty Bank $5,000.00 savings and Liberty Bank $449.00 checking, the Court was not aware of the fact or mistakenly proceeded on the premise that the savings account was separate from the cash value insurance proceeds also noted and set forth on page 14 of the memorandum which amounted to $7,732.53. In its memorandum of June 9, 1998 on page 14 is the following sentence.
"The Plaintiff has already received the sum of $7,732.53 as her one-half share of certain cash values of insurance policies and may retain the same."
The Plaintiff's testimony on October 1, 1998 was to the effect that the $5,000.00 noted on her financial affidavit was the remaining portion of these insurance monies which had been ordered by Solomon, J.
The Plaintiff also claimed that the $449.00 in the checking account represented monies from alimony payments.
The Court clearly intended that the Plaintiff retain the insurance proceeds monies as noted in its decision.
To the extent that the Plaintiff's financial affidavit was unclear in identifying the funds and by virtue thereof, the Court was misled or mistaken, the matter is clarified to indicate that CT Page 11472 the two accounts shown on the Plaintiff's financial affidavit as Liberty Bank savings (w), as per Court order, $5,000.00 and Liberty Bank checking $449.00 are the Plaintiff's sole and separate property and she may retain them free of any claim by the Defendant.
At the hearing on October 1, 1998 the Plaintiff testified that the accounts in question were either the insurance proceeds or funds resulting from alimony payments, were always in her name and that the Defendant never made claim thereto.
At the hearing on October 1, 1998 the Plaintiff was represented by counsel, the Defendant did not appear but was represented by counsel.
Austin, J.